IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-60761
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BOBBY L. KING,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 1:98-CR-47-18-D
                         --------------------
                            August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Bobby L. King appeals the district court’s denial of his

motion to modify his sentence pursuant to 18 U.S.C. § 3582(c).

Section 3582(c) permits the modification of an imposed sentence

only in accordance with limited exceptions.     See 18 U.S.C.

§ 3582(c).     The district court did not err in determining that

the statute provides King no basis for relief.     King’s appeal is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60761
                               -2-

without arguable merit and is therefore dismissed as frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.

APPEAL DISMISSED.